Exhibit 99.1 Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS RESULTS FOR THE FIRST QUARTER OF 2011 AND ANNOUNCES THE REFINANCING OF ITS CREDIT AGREEMENT Increases 2011 Earnings Guidance Enters South Carolina Market through Pharmacy Acquisition LOUISVILLE, Kentucky (May 4, 2011) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported its financial results for the first quarter of 2011. Commenting on the Company’s results for the first quarter, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “We continue to make progress operationally and strategically.First quarter results were favorable, and we are pleased with the operational and financial performance.We believe we are getting traction from the Company’s focus on client and customer service.Bed retention saw improvement, and we ended the quarter with the highest retention rate for the core business since the merger in 2007. “We completed the refinancing of the credit facility on May 2, 2011, which was set to mature in 2012.We replaced the current agreement with a more flexible agreement that expands debt capacity to $450 million and extends borrowing into 2016.This agreement assures we have the financial resources to continue acquisitions.We will continue to look at potential acquisitions conservatively to assure shareholder value.We are very pleased to have the continued support and confidence from the banking community. “In addition, we established a new presence in the growing South Carolina market through the acquisition of Ark Pharmacy in Greenville, South Carolina.We believe we can achieve organic growth in the state.Over the last three quarters, we have completed three acquisitions that have allowed us to enter three new markets and add approximately 77,000 licensed beds.” - MORE - PMC Reports Results for the First Quarter of 2011 Page 2 May 4, 2011 The results for the first quarter are set forth below: Ø Key Comparisons of First Quarters Ended March 31, 2011 and 2010: ● Revenues for the first quarter of 2011 were $535.1 million compared with $462.2 million for the first quarter of 2010, an increase of 15.8%.Revenues increased as a result of the Chem Rx and Lone Star acquisitions. ● Net income for the first quarter of 2011 was $3.3 million, or $0.11 per diluted share, compared with $8.4 million, or $0.27 per diluted share, for the first quarter of 2010.Adjusted earnings per diluted share were $0.21 in 2011 compared with $0.29 in 2010, reflecting the adjustment for integration, merger and acquisition related costs and other charges and the impact of the tax accounting matters. ● Cash flow provided by operating activities was $5.4 million compared with $24.7 million in the prior year.The reduction in cash flow was due to an increase in inventory related to a change in purchasing strategy, an increase in accounts receivable as a result of the acquisitions and an increase in prepaids and other assets as result of the rebate structure under the amended ABC agreement. ● Adjusted EBITDA was $19.2 million compared with $23.1 million in the prior year. Ø On May 2, 2011, the Company entered into a New Credit Agreement providing borrowing capacity of up to $450 million and as a result increases its previous adjusted diluted earnings per share guidance for 2011 to a range of $0.76 to $0.91 from a range of $0.72 to $0.87. Fiscal 2011 Earnings Guidance The Company updates its fiscal 2011 earnings guidance range as follows to reflect anticipated interest expense in connection with the New Credit Agreement and to reflect a slightly higher tax rate as a result of higher taxes in New York State: (in millions, except per share data) Previous Guidance Current Guidance Revenues $2,097 - $2,133 $2,097 - $2,133 Adjusted EBITDA $77.0 - $83.0 $77.0 - $83.0 Depreciation and amortization expense $30.3 - $29.3 $30.3 - $29.3 Interest expense, net $10.9 - $10.7 $9.0 - $8.8 Tax rate 40.5% - 40.3% 40.8% - 40.6% Net income $21.3 - $25.7 $22.3 - $26.7 Adjusted diluted earnings per share $0.72 - $0.87 $0.76 - $0.91 Common and common equivalent shares outstanding As is normal practice, the fiscal 2011 earnings guidance does not consider any integration, merger and acquisition related costs or other related charges the Company may incur, including but not limited to the application of new accounting pronouncements or other non-recurring charges.Also, the guidance does not consider the potential impact of any future acquisitions or the expected conversion to Average Manufacturers Price (“AMP”) because the effect of these items cannot be reasonably estimated at this time. - MORE - PMC Reports Results for the First Quarter of 2011 Page 3 May 4, 2011 Conference Call Management will hold a conference call to review the financial results for the first quarter ended March 31, 2011, on May 5, 2011, at 10:00 a.m. Eastern Time.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through May 12, 2011, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 87622912. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of March 31, 2011, PharMerica operated 95 institutional pharmacies in 43 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the Company’s ability to purchase acquisition targets, the accretive affect of completed acquisitions on the Company’s operating results and financial position, the impact of recent acquisitions on long-term shareholder value and the Company’s market share, the potential impact of the expected conversion to Average Manufacturers Price, the potential impact of planned investments in customer service and operating technologies and the strength of the Company’s financial performance during 2011.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including Quarterly Reports on Form 10-Q, filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. - MORE - PMC Reports Results for the First Quarter of 2011 Page 4 May 4, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Quarter Ended March 31, Amount % of Revenue Amount % of Revenue Revenues $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % Quarter Ended March 31, Earnings per common share: Basic $ $ Diluted $ $ Shares used in computing earnings per common share: Basic Diluted - MORE - PMC Reports Results for the First Quarter of 2011 Page 5 May 4, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) Dec. 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2010 and March 31, 2011 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,696,261 and 30,699,831 shares issued as ofDecember31, 2010 and March 31, 2011, respectively Capital in excess of par value Retained earnings Treasury stock at cost, 1,336,817 shares ) ) $ $ - MORE - PMC Reports Results for the First Quarter of 2011 Page 6 May 4, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Quarter Ended March 31, Cash flows provided (used in) by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in)operating activities: Depreciation Amortization Integration, merger and acquisition related costs and other charges Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss on disposition of equipment – Other – Change in operating assets and liabilities: Accounts receivable, net ) Inventory ) Prepaids and other assets ) Accounts payable ) Salaries, wages and other compensation ) Other accrued liabilities Net cash provided by operating activities Cash flows provided by (used in) investing activities: Purchases of equipment and leasehold improvements ) ) Other ) – Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Repayments of capital lease obligations ) ) Net repayment of revolving credit facility – ) Issuance of common stock – Net cash used in financing activities ) ) Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for interest $ $ Cash refund for taxes $ ) $
